Case 5:19-cv-00174-EEF-MLH Document 17 Filed 03/17/21 Page 1 of 1 PageID #: 73




                        UNITED STATES DISTRICT COURT

                 FOR THE WESTERN DISTRICT OF LOUISIANA

                              SHREVEPORT DIVISION

MARTEZ HULBIN                                    CIVIL ACTION NO. 19-174-P

VERSUS                                           JUDGE FOOTE

DETECTIVE WHITE, ET AL.                          MAGISTRATEJUDGE HORNSBY


                                      JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, and noting the lack

of written objections filed by Plaintiff and determining that the findings are correct under

the applicable law;

       IT IS ORDERED that Petitioner’s remaining claims seeking monetary relief are

DISMISSED WITHOUT PREJUDICE, for failure to prosecute, pursuant to Rule 41(b)

of the Federal Rules of Civil Procedure.

       THUS DONE AND SIGNED, in chambers, in Shreveport, Louisiana, on this
 17th
________ day of March, 2021.



                                            _____________________________________
                                                ELIZABETH ERNY FOOTE
                                              UNITED STATES DISTRICT JUDGE
